UNITED STATES DEPARTMENT OF EDUCATION
OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES

0J
AUG 2 4 2004

Leigh M . Manasevit
Attorney at Law
Brustein and Manasevit
3105 South Street, NW
Washington, DC 20007
Dear Mr . Manasevit:
This is in response to your June 30, 2004 letter to me and Mr . Raymond J . Simon,
Assistant Secretary, Office of Elementary and Secondary Education . You ask for
guidance as to whether the "local educational agency (LEA) schoolwide cap, established
by 20 USC § 1413 (a)(2)(D) of the Individuals with Disabilities Education Act (IDEA),
[applies] to schoolwide programs that elect not to combine Part B funds in their
schoolwide plan ."
Consistent with 20 USC §1413(a)(2)(D) of the IDEA and the final implementing
regulation at 34 CFR §300.234(a), and 34 CFR §200 .29(c)(3) of the regulations
implementing Title I of the Elementary and Secondary Education Act (ESEA), a school
that operates as a schoolwide program may consolidate funds received under Part B of
the IDEA. However, under 34 CFR §300 .234(a), the amount of funds consolidated may
not exceed the amount received by the LEA under Part B of the IDEA for that fiscal year,
divided by the number of children with disabilities in the jurisdiction of the LEA, and
multiplied by the number of children with disabilities participating in the schoolwide
program.
A school also may consolidate funds it receives for students with disabilities under
section 8003(d) of Title VIII of the ESEA, which provides additional funds to school
districts that educate federally connected children who are eligible for services under the
IDEA. A school that consolidates funds under Part B of the IDEA or section 8003(d) of
the ESEA may use those funds in its schoolwide program for any activities under its
schoolwide program plan but must comply with all other requirements of Part B of the
IDEA, to the same extent it would if it did not consolidate funds under Part B of the
IDEA or section 8003(d) of the ESEA in the schoolwide program, including providing
services to students with disabilities in accordance with a properly developed
individualized education program and ensuring that students with disabilities and their
parents are afforded all the rights and services guaranteed to children with disabilities
under the IDEA .

400 MARYLAND AVE ., S . W. WASHINGTON, D.C. 20202
www. ed. gav
Our mission is to ensure equal access to education and to promote educational excellence throughout the Nation.

Page 2 - Leigh M. Manasevit, Esq.
Unlike other Federal education programs whose funds are combined in a schoolwide
program, the IDEA only allows flexibility in the use of funds. All other requirements of
the IDEA must be met for children with disabilities in schoolwide program schools.
Given the unique special education and related services needs of students with
disabilities, it is conceivable that additional Part B funds, beyond those consolidated
pursuant to 20 USC §1413(a)(2)(D), may be necessary to ensure that all students with
disabilities in a schoolwide program school receive a free appropriate public education .
There is nothing in the IDEA or its final implementing regulations that would preclude an
LEA from using Part B funds, not consolidated with other funds to carryout a schoolwide
program plan under section 1114 of the ESEA, to meet the special education and related
service needs of individual students with disabilities in a schoolwide program school . In
addition, Part B funds used in a schoolwide program school that are not used to carry out
the schoolwide program plan would not be subject to the cap on the amount of Part B
funds consolidated under 20 USC §1413(a)(2)(D) . However, any Part B funds not
consolidated with other funds to carry out the schoolwide program must be expended
consistent with the IDEA and must be accounted for separately.
I hope you find this explanation helpful . If you would like further assistance, please
contact Dale King at (202) 245-7405 or Dr . JoLeta Reynolds at 202-245-7459 (press 3)
and ask to be transferred to Dr . Reynolds.
Sincerely,

Troy R
t
Ed .D .
Acting Depu
sistant Secretary
Office of Speci Education
and Rehabilitative Services
cc: Raymond Simon
Assistant Secretary

